DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I, claims 1-6 and 15-18, in the reply filed on 8/17/21 is acknowledged. Applicant has further elected Daratumumab as the species of antibody. Claims 7-14 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claim 17 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-6, 15-16, and 18 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the amino acid substitution mutation" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the KHYG-1 cell line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) NK cells transiently expressing an Fc receptor from an extra chromosomal nucleic acid. This judicial exception is not integrated into a practical application because said NK cells are products of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
 The decision of the Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held that microorganisms produced by genetic engineering are not excluded from patent protection by 35 U.S.C. 101. It is clear from the Supreme Court decision and opinion that the question of whether or not an invention embraces living matter is irrelevant to the issue of patentability. The test set down by the Court for patentable subject matter in this area is whether the living matter is the result of human intervention. 
The Supreme Court made the following points in the Chakrabarty opinion: 
1. “Guided by these canons of construction, this Court has read the term ‘manufacture’ in § 101 in accordance with its dictionary definition to mean ‘the production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery.’”
2. “In choosing such expansive terms as ‘manufacture’ and ‘composition of matter,’ modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.”
3. “The Act embodied Jefferson’s philosophy that ‘ingenuity should receive a liberal encouragement.’ 5 Writings of Thomas Jefferson, at 75-76. See Graham v. John Deere Co., 383 U.S. 1, 7-10 (1966). Subsequent patent statutes in 1836, 1870, and 1874 employed this same broad language. In 1952, when the patent laws were recodified, Congress replaced the word ‘art’ with ‘process,’ but otherwise left Jefferson’s 
4. “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” 
5. “Thus, a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” 
6. “His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter __ a product of human ingenuity ‘having a distinctive name, character [and] use.’” 
7. “Congress thus recognized that the relevant distinction was not between living and inanimate things, but between products of nature, whether living or not, and human-made inventions. Here, respondent’s microorganism is the result of human ingenuity and research.”
8. After reference to Funk Seed Co. & Kalo Co., 333 U.S. 127, 76 USPQ 280 (1948), “Here, by contrast, the patentee has produced a new bacterium with markedly different characteristics from any found in nature and one having the potential for significant utility. His discovery is not nature’s handiwork, but his own; accordingly it is patentable subject matter under § 101.” 
A review of the Court statements above as well as the whole Chakrabarty opinion reveals:
(A) That the Court did not limit its decision to genetically engineered living organisms; 
(B) The Court enunciated a very broad interpretation of “manufacture” and “composition of matter” in 35 U.S.C. 101 (Note esp. quotes 1, 2, and 3 above); 
(C) The Court set forth several tests for weighing whether patentable subject matter under 35 U.S.C. 101 is present, stating (in quote 7 above) that: 
The relevant distinction was not between living and inanimate things but between products of nature, whether living or not, and human-made inventions.

(A) “The laws of nature, physical phenomena and abstract ideas” are not patentable subject matter. 
(B) A “nonnaturally occurring manufacture or composition of matter — a product of human ingenuity —having a distinctive name, character, [and] use” is patentable subject matter. 
(C) “[A] new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter. Likewise, Einstein could not patent his celebrated E=mc2; nor could Newton have patented the law of gravity. Such discoveries are ‘manifestations of... nature, free to all men and reserved exclusively to none.’” 
(D) “[T]he production of articles for use from raw materials prepared by giving to these materials new forms, qualities, properties, or combinations whether by hand labor or by machinery” [emphasis added] is a “manufacture” under 35 U.S.C. 101.
See also  Associtation for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 106 USPQ2d 1972 (2013), which reaffirms the criterion for eligibility of natural products (i.e. whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products).  Myriad also clarifies that not every change to a product will result in a marked difference, and the mere recitation of particular words (e.g. "isolated) in the claims does not automatically confer eligibility.  
In the instant case, the claims are directed to NK cells transiently expressing an Fc receptor from an extra chromosomal nucleic acid.  However, naturally occurring NK cells in the human blood exist as a CD16+ subset, as well as a CD16+CD38low subset (see Morandi et al., 2015). These cells would express and comprise mRNA encoding said CD16, and mRNA inherently is a transiently expressed, extrachromosomal nucleic acid. Thus, the present claims encompass a product of nature, i.e. naturally occurring CD16+CD38low NK cells.   

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009041113, as evidenced by the attached translation of the document. 
WO2009041113 teaches KHYG-1 NK cell lines that have been genetically modified to express CD16 with F158V mutation (see page 3 and 5 of the translation, in particular).  Although the modification is performed via viral transduction, said NK cells would inherently express CD16 mRNA derived from the introduced viral vector.  Since mRNA is transient in nature, and rapidly degraded, the cells of WO2009041113 inherently meet the limitation of the present claims of an NK cell that “transiently” expresses an extra-chromosomal mRNA.   Said KHYG-1 NK cells are also inherently CD38low.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/077734, as evidenced by Wang et al., April 2018. 
WO 2016/077734 teaches NK cells that have been modified by transiently transfecting with an extrachromosomal nucleic acid encoding CD16, said CD16 having a F158V mutation (see page 9-10, in particular).  WO 2016/077734 teaches that said nucleic acid is mRNA (see page 11-12, and 15, in particular). WO 2016/077734 teaches a pharmaceutical composition comprising said modified NK cells, and the combined use of said NK cells and therapeutic antibodies, such as daratumumab, for treating cancer (see page 26-27). WO 2016/077734 teaches modifying in vitro expanded NK cells, and as evidenced by Wang et al., such expanded NK cells inherently comprise CD38low cells.  Thus, the modified NK cells of WO 2016/077734 inherently comprise CD38low NK cells. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claim 1-5 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/077734 and Wang et al., April 17 2018, in view of WO 2016/077734.
The teachings of WO 2016/077734 and Wang are described above.
WO 2016/077734 does not explicitly teach a kit comprising said NK cells and an antibody.
WO 2016/077734 teaches pharmaceutical kits comprising genetically modified NK cells and a therapeutic antibody, such as daratumumab, and instructions for use in treatment of cancer by administration to a patient (see pages 26-28, and 32, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to provide the therapeutic NK cells and antibodies of WO 2016/077734, in the form of a kit as taught by WO 2016/077734. The ordinary artisan at the time the invention was made would have been motivated to do so as a matter of convenience.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/077734, in view of Dahlberg et al., 2015.
The teachings of WO 2016/077734 are described above
WO 2016/077734 does not explicitly teach using an NK cell line such as KYHG-1.
Dahlberg et al. teach that cell lines derived from NK cells, such as KYHG-1, are candidates for NK cell based products that enable development of off the shelf cell therapy methods, and are more feasible to genetically modify (see pages 5-6).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use KYHG-1 NK cell line, as taught by Dahlberg et al., as the source of NK cells for modification in WO 2016/077734. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, since Dahlberg teach that they are candidates for NK cell based products that enable development of off the shelf cell In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644